     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                           )    Case No. 1:20-cv-01419-NONE-BAM
     RAYMOND MARIN,1                                         )
10                                                           )    UNOPPOSED MOTION FOR SECOND
                      Plaintiff,                             )    EXTENSION OF TIME TO FILE
11                                                           )    PLAINTIFF’S OPENING BRIEF
             vs.                                             )
12                                                           )
     KILOLO KIJAKAZI,                                        )
13   Acting Commissioner of Social Security,                 )
                                                             )
14                                                           )
                      Defendant.                             )
15
16
17           Plaintiff moves for a 40-day extension of time from July 14, 2021 to August 23, 2021, to
18   serve on defendant with Plaintiff’s Opening Brief. All other dates in the Court’s Scheduling
19   Order shall be extended accordingly.
20           This is Plaintiff’s second request for an extension of time. Good cause exists. On May
21   24, 2021, Plaintiff requested a 30-day extension, until July 14, 2021, to serve defendant with his
22   Opening Brief. (ECF# 17) On May 26, 2021, the Court granted the extension. (ECF# 19)
23           For the weeks of July 12, 19, and 26, Counsel for the Plaintiff has nine to 11
24   administrative hearings per week, numerous confidential letter briefs and merit briefs. Counsel
25   has received an influx of certified administrative records in other cases in all four US District
26
27   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
     Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as the defendant in this
28   suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
     Social Security Act, 42 U.S.C. § 405(g).


                                                         1
 1   Courts in California, which were previously stayed due to the COVID-19 pandemic requiring
 2   letter briefs or merit briefs within the next 30 -45 days.   Additionally, Counsel for the Plaintiff
 3   has received an unusual increase in the number of cases denied by the appeals council which
 4   triggers the 60-day deadline for review and filing in US District Court.
 5          Counsel is making arrangements with an increase of additional support staff with
 6   increased hours to accommodate the influx of work. However, for this deadline, Counsel
 7   requires additional time to brief this matter.
 8          This request is made in good faith. Counsel apologizes to the Defendant and Court for
 9   any inconvenience this may cause.
10
                                            Respectfully submitted,
11
12   Dated: July 14, 2021                   PENA & BROMBERG, ATTORNEYS AT LAW

13
                                        By: /s/ Jonathan Omar Pena
14
                                           JONATHAN OMAR PENA
15                                         Attorneys for Plaintiff

16
17
     Dated: July 14, 2021                   PHILLIP A. TALBERT
18                                          Acting United States Attorney
                                            DEBORAH LEE STACHEL
19                                          Regional Chief Counsel, Region IX
20                                          Social Security Administration

21
                                        By: */s Chantal Jenkins
22                                         Chantal Jenkins
23                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
24                                         (*As authorized by email on July 14, 2021)
25
26
27
28



                                                      2
 1
                                                    ORDER
 2
 3           Pursuant to the Parties stipulation2, and good cause appearing, the Court HEREBY

 4   GRANTS the request. The Plaintiff shall file the Confidential Letter Brief no later than August

 5   23, 2021. All other dates in the Court’s Scheduling Order (Doc. No. 5.) shall be extended
 6   accordingly.
 7   IT IS SO ORDERED.
 8
         Dated:      July 15, 2021                                    /s/ Barbara     A. McAuliffe             _
 9                                                             UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   2
            The Court construes the unopposed motion as a stipulation, as both Parties agreed and signed the
     unopposed motion.


                                                        3
